 SOUTHWESTERN BEL TLI.EPHO()N CO()62 5Southwestern Bell Telephone Company and Commu-nications Workers of America, Local 12203.Cases 16-CA-8110, 16-CA-8153, and 16-CA-8162August 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENEI.I.O, ANI) TRUISDAI IOn August 10, 1979, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief and Re-spondent filed an answering brief to the ChargingParty's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, as further explained below, and to adopt hisrecommended Order.The Administrative Law Judge found, inter alia,that Respondent did not violate Section 8(a)(l) ofthe Act when it conducted disciplinary interviewswith employees Alves and Dawson on May 8,1978. The Charging Party has excepted to thosefindings of the Administrative Law Judge. We findno merit in those exceptions, for the reasons dis-cussed below.The facts reveal that, prior to the May 8 inter-view between Supervisor Starnes and Alves,Starnes advised Alves that a warning was going tobe placed in his personnel binder. The meetingitself lasted about 5 minutes, during which Starnesinformed Alves that a warning would be placed inAlves' personnel binder regarding his low produc-tivity. As to the May 8 interview between Supervi-sor Harris and Dawson, the facts reveal that al-though Harris informed Dawson that the meetingwould be held, the purpose of the meeting was notrevealed. At the meeting, Harris read from a warn-ing form which had been prepared prior to themeeting, and ended the discussion by preparing aReslpondent has excepted to certain credibilit Findings made by theAdministrative Law Judge. It is the Board'` established polic no tooverrule an administrative lass judge's resolutions :ith respect to credi-bility unless the clear preponderance of all of the releN ant evidence n-%tnces us that the resolutions are incorrect Standard Drv IWall ProductsInc.. 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 19511 We haxecarefully examined the record and find no basis for reversing hi, findingsI In adopting the Administrative l.aw Judge's conclusion thal. duringthe July 25 investigator interview% between Superi.sors Sarnes andSmith and emplosee Alves, Respondent did not iolate the Act becauseii in fact did not inslruc Alves' union representatie to remain silent andsimply lake notes, We dlsa ,os the Administrative la. Judge', gratuilucomment, regarding he right of an emplo.,er to linmit he parltiipation ifa union represenative at a Hi'ingarten interiiew. See S.outhis.crr Heo/iilephone (Company,. 251 N RB No 61 I 1980)251 NLRB No. 62written warning to Dawson. In both cases, the su-pervisor had advised the employee to obtain unionrepresentation for the interview, and the employeewas unable to obtain the representation of a desig-nated union steward. As a result, a fellow employ-ee attended the interview as the employee's repre-sentative.The Administrative Law Judge found that Re-spondent did not unlawfully deny Alves andDawson union representation at their interviewseven though the interviews were conducted withfellow employees, rather than union stewards, serv-ing as the employees' representatives. The Admin-istrative Law Judge reasoned that in both cases theemployee did not adequately convey to manage-ment his objection to having a fellow employee,rather than a union steward, serve as his repre-sentative.In adopting the Administrative Law Judge's dis-missal of the 8(a)(1) allegations regarding the May8 interviews of Alves and Dawson, we do so forthe following reason. In Baton Rouge Water WorksCompany, a majority of the Board reversed Certi-fied Grocers of California, Ltd.,4and held thatunder the Supreme Court's decision in N.L.R.B. v.J. Weingarten, Inc.,5 an employee does not have aSection 7 right to union representation at a meetingwith his employer held solely for the purpose of in-forming the employee of, and acting upon, a previ-ously made disciplinary decision.6In the instantcase, the record is clear that the sole purpose ofthe May 8 interviews with both Alves and Dawsonwas to inform those employees of a previouslymade disciplinary decision. Accordingly, we findthat Respondent did not violate Section 8(a)(1) ofthe Act as a result of the May 8 interviews withAlves and Dawson.73 251 NLRB No. 161 (19791. Chairman Fanning and Member Penllodissenting separately4 227 NI.RB 1211 (1977s 420 U S 251 (1975)"The Board majority reasoned that[Als long as the employer has reached a final, binding deciion toimpose certain discipline otn the cmploee prior o the iner, tevichalsed on facts and esidlnce iob ained prior to the in1teritew. no Sec-tion 7 right to union representatlon exists under Wingartcrn r hen theemployer meets with the emplhLyee inply to infirm him of. orimpose, that preiously determined discipline [246 NLRB No 16h1]In agreeing .ith their colleagues that Respondcnt did not unlawfullydeny union representation to A.Ises and l)asson at their May 8 inter-ies'ws. Chairman Fanning and Memnber P'enello. each of hom dissernedin Baturon Rouge r 1rtcr I'ork. adopt in full the Admininsratilve LasJudge' findings, cnclusilns. and rationaleContrary to the Administrative Laaw Judge. Member Truesdale wouldfind that Repondenlt unlals fully denied union representalion Ito emploceeCynthia Ciray during an iltervie with her supervisor on Octlober I I.1978 Member Iruesdale ould find that, Il ies of the conflict, be-twseen Gray and her supers lsor. It sas notl ul nrcaslnable fr Gray to fearthat discipline might resull front the iilers te. Moreoser. Gray's earsere parlially confirmed. fit nolels of tIle rletinlg were placed In her( onirttllcd h26DECISIONS OF NA TIONAL LABOR REI.ATIONS BO()ARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.personnel file Memher I rucsdale would order Respondent to remove l henotes from (ir;rays file and expunge Ihetefroin all references to the inter-'iesw betecCn (ira anid her supervsisor oi that dateDECISIONS I I rIMEN T OF rHlt CASEGRAI I) A. WA( KNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Lubbock, Texas, on February 28,and March 1, 1979. Charges were filed by Communica-tions Workers of America Local 12203 (herein called theUnion) against Southwestern Bell Telephone Company(herein called Respondent) on September 27 (Case 16-CA-8110), October 20 (Case 16-CA-8153), and October27 (Case 16-CA-8162), 1978.1 Thereafter, on November16, 1978, the Regional Director for Region 16 of the Na-tional Labor Relations Board (herein called the Board)issued a complaint and notice of hearing in Case 16-CA-8110: and, on November 27, said Regional Directorissued a consolidated complaint and notice of hearing ineach of the aforementioned cases, alleging violations byRespondent of Section 8(a)(1) of the National Labor Re-lations Act, as amended, herein called the Act.2Re-spondent's answers to the complaint and consolidatedcomplaint, duly filed, deny the commission of any unfairlabor practices.The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Party.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Missouri corporation with a facilitylocated in Lubbock, Texas, where it is engaged in thefurnishing of a telephone service. In the course and con-' All dales or lime periods herein are within 1978 unless otherwise i-dicated.' At the outset of the hearing, counsel for the General Counsel movedto amend the complaint by adding an additional allegation concerningdenial of an employee's request for union representation at a disciplinarymeeting. This motion was granted. Further, the General Counsel movedto delete an allegation of the complaint involving the denial of union rep-resentalion to employee Danny Robinson on the basis that the RegionalDirector's original determination to proceed on this issue, embodied ilthe complaint, was determined to be in error upon further invesitigatniThis motliol was pro'isiionall deniedduct of its business operations Respondent has an annualgross volume of business in excess of $1 million, and fur-nishes goods and services valued in excess of $50,000 di-rectly to customers located outside the State of Texas. Itis admitted, and I find, that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(h6) and (7) ofthe Act.I1. 'I1HI I ABOR OR;ANIZATION INVOI VFI)It is admitted, and I find. that the Union is a labor or-ganization within the meaning of Section 2(5) of the Actill. TilE .AII (;1l) LNI AIR I ABO()R 'PR\C IIC-SA. The Ivsue5The principal issues raised by the pleadings are wheth-er Respondent failed to grant employees' requests for ef-fective union representation during the course of disci-plinary interviews and, further, whcther Respondent un-lawfully attempted to cause union stewards and repre-sentatives to limit their activity in filing grievances.13. he Ft'uts1. The May 8 meeting between Supervisor Starnesand employee AlvesEmployee L. Scott Alves is a directory sales repre-sentative engaged in the solicitation of yellow page ad-vertising, and in May was one of five or six employeesworking under the supervision of Jim Starnes, directorysales supervisor. Starnes, in turn, reports to LarryBarnes, division directory sales manager.Alves testified that on May 9. at a motel used as afield office while the crew was soliciting advertising inPlainview. Texas, Starnes advised Alves that a warningwas going to be placed in his personnel binder and askedif he wanted union representation.:' Alves, who was theunion steward for his crew, responded that he did desireto have union representation, whereupon Starnes offeredAlves the choice of either Danny Robinson or StanMcNeil, both of whom were relatively new employeesand were not union stewards. Alves stated to Starnesthat he wanted to wait and obtain representation from aunion steward.4Starnes denied this request and repeatedthat Alves had the choice of Robinson, McNeil, ornobody at all. Given this choice, Alves selected Robin-son, an employee of about 8 months, as McNeil had onlybeen employed about 7 weeks and, as far as Alves knew,was not even a member of the Union. During the ensu-:' The applicable collect isve-bargaining agreemenn bet E eel Respoindenland the Uion, under he heading "lnion Rcpreseilatio,"l contains thefollosi, g provision:At any metig eting ete a rcprescitalive of the Company and alemployee ill which discipline (including ssartniigs which are to berecorded as such in the pcrsonillel ile, uspension, demoltion, or dis-charge) is to he announced. a Union representative may be presetl ifthe cmployee so requests ime spent il uch a meeting shall he con-sidered swork time4 According to Ales, tilere sere other cress working in the Plain-iles area, and the services of a union tessard from another cress couldhase been obtained ithin It) to 15 minutes S()OLUHWnS'SllRN BELL IEEI'(ONE C ing meeting which lasted about 5 minutes Starnes statedthat a warning would he placed in Alves' personnelbinder regarding his low productivity.Robinson testified similarly, stating that Starnes insisl-ed that Alves have union representation, but that, whenAlves requested the services of a "union officer" in thisregard, Starnes became irate and said, "By damn,Danny's [Robinson] going to have to represent you."Starnes' testimony is entirely different. Starnes main-tains that the incident occurred not on May 9 in Plain-view, but rather, on the morning of May 8, in the Lub-bock office. At this time, Starnes advised Alves that a"job affecting" discussion was necessary and that Alveswould need union representation. Alves expressed thedesire for union representation and Starnes replied that.as soon as Alves had completed certain other work, thediscussion would take place. Starnes testified that hethereafter observed Alves with employee Sherry Liid-sey, president of the Union, in the coffeeshop. Later, inthe work area, Alves asked Starnes if he were ready toproceed with the discussion. Starnes said yes, whereuponAlves entered the office with Robinson. A discussionensued and Alves was advised that a warning was beingplaced in his personnel file.Starnes further testified that the warning notice wasprepared and signed by him on May 9. The notice re-flects that the discussion "with Scott and Danny Robin-son as his union representative" was held on May 8. O()nMay 10, Alves was asked to read and initial the warning.He did so, and noted on the warning that in fact his pro-ductivity had been improving. He made no comment ornotation, however, regarding the statement in the warn-ing notice that Robinson had appeared as his union rep-resentative.2. The May 8 meeting between Supervisor Harrisand employee DawsonDan Dawson, a union steward on another directorysales crew supervised by Michael Harris, testified that onFriday morning, May 12, Harris phoned the motel atPlainview and advised Dawson that he would be arriv-ing from Lubbock in 30-45 minutes and wanted to dis-cuss a matter with Dawson. Harris instructed Dawson toremain at the motel and suggested that Dawson secureunion representation. Dawson asked what the discussionwould involve,and Harris merely replied that the matterwould be covered when he got there. Dawson then at-tempted to obtain the services of Union Steward Alves,but was unable to locate him. When Harris arrivedDawson advised him that he had been unable to obtainunion representation, whereupon Harris stated that an-other employee, Craig Lawhorn, would have to serve asDawson's representative as he was the only employeeavailable. Dawson said he did not think this was properas Lawhorn not only was not a steward, but possibly noteven a member of the Union, having been employedonly about 6 weeks. Harris replied that he had been in-structed to conduct the discussion that morning, andDawson reluctantly consented, stating, "Well, I wouldn'twant you to be insubordinate ...to your boss, but thisis not a union representative, and I don't have any unionrepresentative." Harris then proceeded to read from awarning form .hich had been prepared, and ended thediscussion with a formal warning that any further prob-lem of a similar nature could result in suspension or dis-missal.Lawhorn testified that, prior to Harris' arrival at themotel, Dawson related to several employees what hadtranspired during his phone conversation with Harris. Asuggestion was made that perhaps Dawson would like tohave one of the employees remain at the motel to takenotes during the meeting with Harris. Dawson said no,and thereafter left the area. Dawson returned some 20minutes later, stating to Lawhorn, who had been in-structed by Harris to remain at the motel for reasons un-related to the meeting with Dawson, that he had tried tofind somebody to represent him, but was unable to locatethe particular individual. When Harris arrived he asked ifLawhorn was going to be Dawson's union representa-tive. Dawson said. according to Lawhorn, "No. he's nota member of the Union."5Lawhorn does not recall theremainder of the conversation, and testified that he re-mained seated at the table in the coffeeshop with Harrisand Dawson only for a few minutes thereafter becausethe ensuing conversation did not involve him. He specifi-cally did not recall Dawson stating that he was reluctantto proceed without union representation or that he de-sired to postpone the meeting until union representationcould be obtained.Harris testified that this particular incident occurredon May 8. rather than on May 12;6 that he phonedDawson from the Lubbock office and advised him whatthe discussion would be about; and that he advisedDawson to obtain union representation. Harris arrivedand was sitting in the coffeeshop when Lawhorn walkedin and took a seat at the same table. Dawson enteredsome 10 or 15 minutes later, and Harris asked if he hadsecured union representation. Dawson gestured towardLawhorn and stated, "He's the only one available." As-suming that this meant that Lawhorn was Dawson's rep-resentative, Harris commenced the discussion. At notime, according to Harris, did Dawson say that he de-sired union representation or was unable to locate a ste-ward. After the discussion Harris prepared the writtenwarning, dated May 8, which begins, "Record of warn-ing discussion held with Dan and Craig Lawhorn asunion representative this date."3. The July 25 meetingAlves testified that, on July 11, Supervisor Starnes ad-vised him that Starnes wished to discuss the manner inwhich Alves had handled several accounts, and thatAlves would need union representation. Alves soughtout Dawson, who agreed to attend the meeting. Thereaf-ter, Starnes, accompanied by another directory sales su-pervisor, E. K. Smith, met with Alves and Dawson. Ac-cording to Alves, Starnes told Dawson he was therestrictly to take notes and that he was not to ask questionss The record is unclear v hether La Ahorn lsas a union member a thisparticular lime' Harris also had a "deelopmenlal discusiounll" ilh I)awson oIni May12 regarding "sloppy paper ork and clerical aciirac " There is nocomplaint allegalion regarding his discussiono2 628I)ECISIONS OF NATIONAL ABOR REI.ATIONS BOARDor have anything to say. Starnes inquired about a partic-ular account, and during the meeting advised Alves thathe was suspended indefinitely as of I p.m. that day.Alves testified that Dawson "did nothing but sit thereand take notes" and that Starnes said nothing further toDawson. The indefinite suspension lasted 2 days.7Dawson testified that the incident occurred "after the4th of July," and that Starnes commenced the meetingby stating, "I want to just remind you, I just want topoint out one thing, that you're here to take notes strict-ly. I mean you're not to ask any questions or argue thiscase. You're here on behalf of the Union to take notes inthis meeting and that's the way we're going to conductit."8Dawson said that during the course of the meetinghe did ask for clarification of various statements made byStarnes, and Dawson's testimony indicates that his in-quiries were answered.Starnes testified that the meeting occurred on July 25,as evidenced by a written warning issued that date, anddenies that he told Dawson he was not to take part inthe discussion. In fact, according to Starnes, Dawson didparticipate by asking several questions, and got into alengthy dissertation with Smith concerning general prob-lems involving the particular types of customers' ac-counts being discussed. This portion of the conversationended with Smith telling Dawson that none of this wasrelevant to Alves' handling of the specific accountsunder discussion.Smith, who entered the meeting after it commenced,testified that at one time during the course of the discus-sion he asked Dawson to please confine his conversationto the relevant factors, as Dawson was rambling andmaking irrelevant examples and had talked incessantlyfor 8 or 10 minutes. The meeting continued thereafter foranother 5 to 10 minutes.4. The September 19 incident between SupervisorHarris and employee DawsonOn September 19, Dawson and Harris engaged in aheated conversation over the handling of a particular ac-count, as a result of which Harris advised Dawson, infront of the crew, that Dawson would be "chargedback" or not reimbursed for certain work as a result of amistake he made. Thereupon, Dawson asked, in front ofthe other employees, whether a meeting could be heldwith Harris.9Harris replied that he was busy and had notime available until perhaps the following week. 7 In August a similar incident took place, and Alves was representedby a different stesard Alves' indefinite suspension resulting from thisdiscussion lasted 4 days.s Dawson testified that since about 6 months prior thereto the supervi-sors had taken he attitude that whenever the Company requested some-one to be present for disciplinary action the union representative was notpermitted to participate by asking questions, presenting evidence, or rais-ing other issues. If the Union wanted to explore the natter with manage-ment it had the option of requesting a further meeting. Dawson broughtthis matter to the attention of the president of the Union but the recorddoes not indicate that the Union had firmerly raised an) objection to thisprocedureI was generally understood that such a meeting would conlstitute thefirst step (of the grievance procedure."' Neither .awhorn. who was present at the time and who estified toother unrelated matters. nor ally other employees. were called on Io cor-rolhorate Dawsson's testimotnyDawson further testified that when the other crewmembers left the room to perform their assigned tasks inthe field Harris approached Dawson, sat down, and said,"Dawson, it seems that every time that you and I have adisagreement ...about something of this nature, thateither to gig me or to show off in front of your peers,you threaten me with a grievance." Dawson said he wasnot attempting to be threatening but was just followingprocedure. Harris replied, "Well, anyway, the thing is, ifyou continue to do this to me ...every time we have adiscussion about something ...you're going to continueto threaten a grievance, well then, we're going to haveproblems, you and I are." Dawson explained that he wasjust following procedure, requesting a discussion beforefiling a formal grievance.Harris testified that, on September 19, the four-mancrew, including Craig Lawhorn, was using a motel con-ference room in Alpine, Texas. Dawson approachedHarris with a work-related problem concerning a cus-tomer's complaint and they commenced to discuss it.Harris stated that it appeared the matter was Dawson'smistake. Dawson became rather argumentative and loudand, according to Harris, the customer was on the phoneand could overhear Dawson's remarks. Harris told himto get the complaint handled to the customer's satisfac-tion, and that they could later discuss the matter anddecide whether an error had been made by Dawson. Asa result of the outburst by Dawson several employeesconspicuously left the room. Shortly thereafter, Harrisproceeded to tell Dawson that he had been unnecessarilyloud and bellicose, and had disrupted the crew and thatsuch outbursts were unnecessary as there were more ap-propriate methods of handling disagreements. Further,Harris stated that the time and place to challenge a su-pervisor's decision was not during a very busy morningbefore the entire crew, adding that this type of behaviorcould do nothing but cause problems.Harris further testified that Dawson was prone to getloud and belligerent being a very excitable person, andhad exhibited such conduct on frequent prior occasions.On many such occasions he had been asked to "coolthings" and in the name of "decent interpersonal humanrelations" to follow standard procedures in voicing hisgrievances. Harris denied that Dawson asked for an in-formal grievance meeting.5. The September 5 group meetingOn September 5, Division Directory Sales ManagerLarry Barnes summoned all supervisors and union stew-ards to a meeting. The purpose of the meeting was to"clear the air," according to Dawson, who was one ofthe stewards in attendance. Alves was also present.There had recently been two terminations, three suspen-sions, one formal written warning, and three or fourgrievances, some of which matters have been discussedabove, and Barnes stated that he realized these eventshad caused considerable tension. Dawson testified as fol-lows regarding Barnes' comments:He thought the meeting would be in order, youknow, to kind of iron out the-clear the air. He said SOUTHWESTERN BELL TELFPHONE CO.h2basically that he realized that as members of theCWA and stewards that we, you know, had an obli-gation or a duty to perform for the Union, but healso wanted to remind us that we also had an obli-gation and responsibility to the Company, and hefelt that in our division at that particular point intime there was too much of a Union versus Man-agement atmosphere where, you know, people feltlike if they had any problem they had to go to theUnion and file a grievance, that they-that was theonly recourse they had, and he said that basically asteward is responsible to the Company in thatthey're kind of like a policing agent to sift out-filegrievances and, you know, counsel with people asto what they grieve, that peer pressure applied bythe Union members, [should be] used to, you know,keep unnecessary grievances down.* * *And then some questions were fired around. Ithink somebody raised some questions about Unionrepresentation, whether it was ...to be accordedand in what instances, and he ...said he didn'tfeel like that every meeting with the Company ora supervisor that you had to have a Union ste-ward present to, you know, make it valid, that-hecited a case of, for example, Melanie ..wants totalk something over with a supervisor, she selectssomebody, you know, at random, just a member,you know, and that's good, and that's good as far aspurposes of the contract is concerned, you know,they can represent as well as anyone else as long asthey're a member of the Union. Dawson further testified that he understood Barnes tomean that, in Barnes' opinion, the stewards were notusing their influence sufficiently to dissuade people fromfiling grievances that he considered petty. Barnes alsostated, according to Dawson, "that if we couldn't handleour job, we should resign [their jobs as stewards]." Fol-lowing the comments by Barnes, there was a lengthyquestion and answer period. The record contains no evi-dence that stewards were precluded from discussing anymatters they deemed significiant. Nor does it appear thatquestions were raised regarding Respondent's allegedfailure to permit employees to have union stewards pres-ent at disciplinary interviews.Barnes' testimony did not differ significantly from thatof Dawson. Barnes testified that he opened the meetingby stating that it was very informal and that "we're herefor a jam session" to "talk about problems and try to re-establish some of the communications that we've lostover the past few months," adding "you talk about yourproblems, and I want to talk about mine." Both the su-pervisors and the stewards were advised not to takenotes.During the course of the meeting Barnes stated that hehad a lot of confidence in the management team as welli~ In a satemenl attached to the charge herein, Barnes is quoted asstating: "Of course [a directory representative] can ask an) unionmember to represent him [burl since yoru [the leards] are supposedto be the leadership. we'd prefer Working with you"as representatives of the Union, and that personally if hecould not handle his job he would "probably quit andturn it over to someone else," suggesting that he believedthe stewards should feel the same way because "we gotto have proper people in both places in order for the or-ganization to function."6. The October II meeting involving employeeCynthia GrayOn October II, Cynthia Gray, a service representativein the commerical department, was told by her supervi-sor, Raul Velasquez, that he wanted to speak with her.Gray explained that she was busy at the moment, butVelasquez said, "No, I'll talk to you right now." Velas-quez, who had been Gray's supervisor only for about 6weeks, accompanied Gray to a private room. Velasquezstated that he wanted to discuss what had happened theprior week,' 2 and suggested that Gray had been insubor-dinate. Gray replied that she had nothing to say withoutunion representation. Velasquez replied that he was justattempting to ascertain what the problem was, and Grayreiterated that she would not discuss the matter withoutunion representation. Velasquez replied that he ouldhave to talk with Debbie Morris, business office man-ager, and this portion of the conversation was concluded.Velasquez approached Gray about 10 minutes later,again said that he wanted to talk with her, and advisedGray that it would be only a nondisciplinary discussion.Again Gray stated that she wanted union representation.and she followed him into the private room. The collo-quy continued in the same vein for a short period of timewhen Morris entered and began to explain why unionrepresentation was not needed for a nondisciplinary dis-cussion. Gray began to cry and, on again being deniedunion representation, asked Velasquez what was wrongwith her work. Velasquez did not criticize her work, butasked why she did not look directly at him when hecomplimented her on her work. She said she did notneed to be told that her sales were good because sheknew this, and that when she passed him in the aisle shewas too busy to look at him. Velasquez said he was herboss and she would follow instructions. Morris indicatedher agreement with Velasquez, but added that Gray hadnot had trouble with any other supervisors. Morris there-upon advised Gray that Velasquez would give Gray asmuch respect as she gave him, and that if there were anyproblems, Gray could come directly to Morris. Further,Morris stated that, if it became necessary, the matterwould be referred to the Union.Velasquez testified that he initially told Gray that hewanted to straighten out a "problem we're having be-tween us." Gray refused to have a discussion withoutunion representation, and Velasquez stated that this wasnot a disciplinary action, and that the discussion did not2' The prior week, Gras had refused to fllo' an instruction ger h.Velasquez, advNising Velasquez that according to standard ffice proce-dures the ervice representative ho initially handled a particular ac-count should make the adjustment. and hat Iherefore Gray should nothave to perform the ork as she "sas not responsible for the accountThis confrontation resulted i a someswshat rained relationship. accord-ing to Gray. as eidenced hby the exchange of noles regarding o irkexcept In the case of esential erbal communicallon s 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolve her ability as a service representative as she wasa very capable representative. After Gray's persistentand repeated refusals, Velasquez said he would ask hissupervisor, Debbie Morris, what she thought about thematter.Later, after conferring with Morris, Velasquez sum-moned Gray back to the meeting room. Velasquez statedthat he did not know what was going on between them,and asked why she felt negative toward him and wouldnot accept his praise of her work. Velasquez also said hefelt Gray had been insubordinate regarding the matterthe week before, but, when Gray asked whether he wasaccusing her of this, Velasquez said no, but that he justwanted to know why she was acting that way. Graythen "blew up" and stated that Velasquez had beenunfair to her and had screamed at her and was makingher do other people's work.At this point Morris entered the room and asked whatthe problem was. Gray said she hated coming to workbecause she felt miserable, and reiterated what she hadtold Velasquez. Velasquez stated that he too felt ill atease and uncomfortable with Gray. Gray asked, "Don'tyou think I'm a good rep?" Velasquez replied, " You'rea great rep, you a very good rep ...but that's not whatwe're here for."Other than on this occasion Gray has not been coun-seled in any way. Velasquez made notes of the meetingand placed them in Gray's personnel file.7. The June 26 incident involving employee DannyRobinsonOn June 26, Starnes summoned employee Danny Rob-inson to his office. Prior thereto, Robinson and Starneshad engaged in a conversation about mishandled ac-counts, and apparently Starnes had intimated that Robin-son had forged a customer's signature on a particulardocument, and that the matter would be discussed fur-ther. According to Robinson, Starnes motioned for Rob-inson and another employee, Wanke, to enter the office.Initially, Robinson testified that Starnes said he neededto have a serious discussion pertaining to Robinson's joband that Robinson would need union representation. Im-mediately following thi; testimony, Robinson stated:Well, actually, what he said was that I neededunion representation and that Wanke could comeinto the office and set down and that Wanke wouldbe my union rep.Robinson replied that he wanted to wait until his ste-ward, Alves, was available. Starnes denied this requestand emphasized that Wanke could represent him. Robin-son replied that if he could not have Alves he didn'twant anybody. Then Starnes told Wanke to leave.' 3Starnes testified that he summoned Robinson into theoffice, stated that he and Barnes needed to have a veryi: Wanke did not corroborate Robinson's testimony. Rather, Wanke.who has remained in Respondent's employ at a different location, tesli-fied that he was summoned into the office after Robinson and Startleswere in the office. Starnes asked Robinson if he wanlted union representa-lion, and Robinson said no. Wanke then left the office and observed Rob-inson and Starnes walking to Barnes' office.serious discussion with Robinson, and recommended thathe obtain union representation. Robinson refused, statingthat he did not desire union representation. According toStarnes, Wanke walked in by accident at the time Robin-son stated he did not want union representation, andRobinson said nothing about not wanting Wanke orwanting to wait for Alves. Starnes advised that theywould go into Barnes' office for the discussion. At theoutset of the discussion in Barnes' office, Barnes againrecommended that Robinson obtain representation, andRobinson replied that he did not want anybody from theUnion in there messing in his affairs. Barnes testified sim-ilarly.As a result of the interview Robinson was indefinitelysuspended. Robinson resigned 2 weeks later, again refus-ing union representation at the time of his resignation.C. Analysis and ConclusionsIn N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975),the Supreme Court upheld the Board's determinationthat Section 7 of the Act gives an employee the right toinsist upon the presence of his union representative at aninvestigatory interview which he or she reasonably be-lieves will result in disciplinary action. 4As previouslynoted, Respondent readily acknowledges that employeespossess such rights, and the Weingarten concept is em-bodied in the collective-bargaining agreement betweenthe parties.1. The May 8 meeting between Supervisor Starnesand employee AlvesI find that the meeting occurred on May 8, as crediblytestified to by Starnes and as reflected in the writtenmemorandum which Starnes prepared the following day.I further credit Starnes' testimony that Alves, a unionsteward, was told he should obtain union representationand thereupon obtained the services not of another unionsteward, but of Danny Robinson. Under all the sur-rounding circumstances, I do not credit the account ofthe meeting given by Alves or Robinson. Thus, all par-ties acknowledge that in the event of a disciplinarywarning the Respondent is obligated to give the Union areasonable opportunity to provide representation to anemployee, i and indeed the applicable collective-bar-gaining agreement herein so specifically provides. Nordid the General Counsel attempt to show that in factAlves was ignorant of such matters. Accordingly, I findit difficult to believe that Alves, a union steward, wouldhave unwillingly permitted the interview to be conduct-ed absent such union representation, in flagrant disregardof the contract, the parties' clear understanding of theprocedure to be followed, and Alves' alleged unequivo-'4 The Court, at fn. 5 explained that an employee's reasonable belief isto be measured "by objectise standards under all the circumstances of thecase" and, adopting the Board's analysis in Qualitv Manufacturing Compa-ny, 195 NLRB 197 (1972), determined that in the giving of instruction ortraining or needed corrections of work techniques there cannot normallybe any reasonable basis for an employee to believe that the interview willresult in discipline.'s See Coca-Cola Bottling Co. of Los Angeles, 227 NLRB 1276 (1977). S).T1A'FS Tl RN 1FII. I 'LILI'HO()N C)h Ical request that the intervies\ be postponed until he .wasable to obtain the services of another steward.Starnes testified that the incident occurred on Ma 8at the Lubbock office of Respondent, and that he ob-served Alves talking to Union President Sherry Lindseyshortly before the discussion was to take place, thus indi-cating that representation hb the president of the Unionwas immediately available. Such testimony is in directcontradiction to Alves' account, as Alves testified thatthe incident occurred at a field location in Plainvice,and that he was unable to readily obtain union represen-tation as the stewards on the other crews were workingin the field. Lindsey did not testify in this proceeding al-though she was present in the hearing room throughoutthe hearing. While the witnesses and prospective wit-nesses were sequestered prior to the commencement ofthe hearing, and it would have no doubt been arguedthat Lindsey was thereby precluded from testifying, nev-ertheless, neither the General Counsel nor ChargingParty's counsel attempted to assert grounds of surprise orother circumstances warranting modification of "therule" in order to adduce evidence through Lindseywhich would tend to rebut Starnes' testimony.Further, it is of great significance that, during themeeting of September 5, there was no mention of such acontract violation despite the fact that all the stewardswere assembled and were invited by Barnes to respondto his remarks in which he acknowledged the employees'entitlement to union representation. I shall therefore dis-miss this allegation of the complaint.2. The May 8 meeting between Harris and DawsonI find that, during this meeting, Dawson did not makeit clear to Harris that he desired union representation.and that Harris assumed that Dawson had selected La-whorn as his representative. While the testimony ofHarris and Lawhorn is somewhat conflicting, neverthe-less, Lawhorn's testimony does not sufficiently corrobo-rate that of Dawson. Thus, Harris testified that, upon in-quiring whether Lawhorn would be Dawson's union rep-resentative, Dawson did not reply directly, but ratherambiguously stated that Lawhorn was the only individu-al available. Lawhorn however. while testifying thatDawson unequivocally stated that Lawhorn was not hisrepresentative, could recall no more of the conversationalthough he remained for several minutes thereafter.Thus, Lawhorn does not corroborate Dawson's testimo-ny that he expressed his displeasure and accused Harrisof acting improperly, or that Harris thereupon insistedthat Lawhorn serve as Dawson's union representative. Itwould appear that such an exchange, had it occurred.was of sufficient significance to have been recollected byLawhorn. Moreover, had Lawhorn been advised byHarris that he was, in fact, to be Dawson's representa-tive, it appears Lawhorn would not have left the tablebelieving that the conversation did not concern him. Fi-nally, as in the case of Alves, discussed above. I find itimprobable that Dawson, a union steward, would havepermitted Harris to proceed with the meeting in clearviolation of the contract. Nor did Das son mention thisincident at the September 5 meeting when Barnes invitedthe stewards to speak up on the very issue of union rep-resentation. I shall therefore dismiss this portion of hecomplaint.3. The July 25 incident insolving Starnes and AlresI credit Starnes and Smith, both of whom testified thatnot only was Dawson not instructed to remain silent, butthat in fact Dawson participated in the meeting. Indeed.contrary to the testimony of Ales, Dawson admils in-quiring into the matters discussed by Starnes, and furtherappears to acknowledge that Starnes replied to such in-quiries. Dawson 'was not, therefore, limited to tile role ofbeing simply a notetaker. loreover, as it appears that atleast the initial portion of the meeting 'sas in the natureof an investigatory interview. Respondent was privi-leged. under 'eingarten, supra. to limit the participatlliof the union steward. I find that the evidence is iiisuffi-cient to sustain this allegation of the complaint.4. The September 5 group meeting'The group meeting was called by Barnes to explain hisviews regarding the proliferation of grievances duringthe period of time in question. uring the course of themeeting Barnes stressed that union stewards cre. in hisopinion, something more than mere conduits for trans-mitting grievances by employees to management. Rathr.Barnes expressed his opinion that union stewards .ouldbetter serve the interests of both the Union and Respond-ent by asserting the influence of their positions to at-tempt to deter or dissuade employees from filing obvi-ously nonmeritorious or nuisance grievances, thus result-ing in a more harmonious relationship. To emphasize thepoint Barnes stated that if he believed he sas not per-forming his job properly he would resign the position.and suggested that the union stewards should similarl\view their jobs as stewards.In Weingarten, at footnote 7. the Court expressed asimilar view, citing Caterpillar Tractor Co.. 44 Lab. Arb.647, 651 (1965), in support of its determination that unionrepresentation at an investigatory level is mandated bySection 7 of the Act, as follows:The procedure ... contemplates that the ste-ward will exercise his responsibility and authorityto discourage grievances where the action on thepart of management appears to be justified. Similar-ly, there exists the responsibility upon managementto withhold disciplinary action, or other decisionsaffecting the employees, where it can be demon-strated at the outset that such action is unwarrantedThe presence of the union steward is regarded as afactor conducive to the avoidance of formal griev-ances through the medium of discussion and persua-sion conducted at the threshold of an impendinggrievance. It is entirely logical that the steward illemploy his office in appropriate cases so as to limitformal grievances to those hich iniolhe differ-i Ihe Court i [1I gor.nirl hcJl 1 h 1 d-11 tli l 111 Ill cerl lgi rt,r Iori!tillslf ih rt r\i Ihe rl t lplosecr i "t'lcc to 1iflll t11t he .ii I rei , rt-.l it.lill Ilhzt lilt-. in he;lrillg ll-. ciploCI'\ t .11 .viICtl t ii II11 rllltta 'r litl.frtlncgIkIon. -nl. n X 1111 tr} 1)11% l li ]l. ' p rltllplilloll pt> (i'. 1il l rCpr. (12I)ICtISIO(NS ()f NATI()NAI. LAB()R RELATIONS ()ARDences of substantial merit. Whether this objective isaccomplished wsill depend on the good faith of theparties, and wxhether they are amenable to reasonand persuasion.At no point did aries state that Respondent wouldnot accept griev;ances of any nature, nor did he threatenthe stewaards, explicitly or impliedly. with reprisal shouldthes not hliced his observationls. s Thus, I find that suchstatemients by 1Barners did not reasonably tend to restrainand coerce unioni officers or stewards inl the performanceof their duties as representatives of the Union. I shalltherefore dismiss this allegation of the complaint.5. The September 1) incident involving Harris andDawsonI credit the testimony of Harris, who appeared to be aforthright witless, and find that he did not threatenL)awson with problems of a undisclosed nature ill retali-ationi for Dv0sol's iiplicil alloullcenlent that he in-tended to ile a gricv;anc regarding a disagreement thatmorning. The reciordl e idlce clearly indicates that theexcehangle hcbet eeiIn arris and i )Dawsoi was overheard byseveral other employees. icludinlg Craig awhorn, whotestified in this proce(di ng regarding other matters. Yetno w\itesses were cal led oni to corroborate, even ill part,I)awsol's \ersion of the icidenlt. I finl that Harris' ref-el-rece to "problelns" conierned I)vawson's propensity todisrupt the work of otlier employees, and that Harris inno manner implied that "problems" would result fromDawsoll's utilization of the grievance procedure. I shalltherefore dismiss this allegation of the complaint.6. The October Il I meeting between Velasquez andGrayThere is no significant dispute regarding the facts ofthis incident. Gray acknowledges that she was repeatedlyassured that no disciplinary action against her was con-templated and that she therefore was not entitled tounion representation. Velasquez, a new supervisor, ac-kno, ldges that he, in effect, advised Gray that in hisopinion an incident the prior week bordered on insubor-dination, and that he anted to ascertain the reason forGray's attitude toward him, emphasizing that no disci-pline was intended or contemplated. At the same time hereassured Gray that the interview had nothing to dowith the quality of her work as Gray was an otherwiseexemplary employee. As a result of the meeting Gray.,as not disciplined, nor has the incident which promptedVelasquez to call the meeting been used against Gray inany regard.I conclude that under the circumstances it was unrea-sonable for Gray to fear disciplinary action in the face ofC (' Ctliduihd righlwai (orporarl.t oJ )c/alu.re, 242 N RB77 (7t))repeated assurances that no discipline was contemplatedor would be imposed. Further, there is no evidence thatthe prior relationship between Velasquez and Gray,albeit short term, provided reason for Gray to disbelieveVelasquez' representation in this respect. I shall thereforedismiss this allegation of the complaint.7. The June 26 interview between employeeRobinson and Supervisors Starnes and BarnesIt should be initially pointed out that Wanke did notcorroborate the testimony of Robinson, but rather cor-roborated Starnes' testimony that Robinson specificallydeclined union representation. Although Wanke's testi-mony varies with that of Starnes regarding whether ornot Wanke was summoned by Starnes or just happenedto walk into the office, the testimony of both individualsis the same regarding Robinson's declining of union rep-resentatioll. Moreover, Wanke testified that he saw Rob-inson and Starnes walk to Barnes' office immediatelythereafter.Both Barnes and Starnes testified that Robinson wasagain offered union representation in Barnes' office, andagain declined. According to the testimony of Robinson,he left immediately after the meeting with Starnes and,therefore, would have had no occasion to attend a subse-quent meeting with Barnes. I do not credit Robinson'stestimony in this respect. Nor do I credit such testimonyof Alves insofar as it attempts to corroborate that ofRobinson.As I find that Robinson was repeatedly asked whetherie desired union representation, and repeatedly declined.I shall dismiss this allegation of the complaint, and grantthe General Counsel's motion to amend the complaint bydeleting this particular allegation.CONCI USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not violated the Act as alleged.Accordingly, upon the basis of the foregoing findingsof fact, conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER l 8The complaints are dismissed in their entirety.I In the eientl n exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulationrs of the National l.abor Relations HBoard, thefindinigs. conclusiolns ad recommended Order herein hall, as providedim Sec. 102.48 of the Rules and Regulaions. he adopted by the Hoard andbecome its finldings. conl usions, and ()rder, and all bjections theretoshall be deemed wailed for all purposes